BOYD, Judge.
We issued a writ of certiorari because the decision of the District Court of Appeal, First District, reported at 323 So.2d 710 conflicted with other decisions of Florida appellate courts. In the meantime we rendered an opinion in Hanley v. Liberty Mutual Ins. Co., 334 So.2d 11 (Fla.1976), which disposes of the issue in this case in favor of the District Court decision.
Accordingly, the writ is discharged and the petition for certiorari is denied.
It is so ordered.
OVERTON, C. J., and ADKINS, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.